Citation Nr: 1129203	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee injury from August 31, 2009, and a rating in excess of 10 percent prior to August 31, 2009. 

2.  Entitlement to service connection for low back disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.  

4.  Entitlement to service connection for right knee disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ankle disability.  

6.  Entitlement to service connection for right ankle disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to October 1975.
 
The issues pertaining to the knees come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2005, a statement of the case was issued in October 2005, and a substantive appeal was received in November 2005.  

The remaining issues on appeal come before the Board on appeal from an April 2010 rating decision by the RO.  A notice of disagreement was received in May 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in March 2011.  

A Board hearing at the local RO was held in March 2011 with respect to all the issues on appeal.  A transcript of this hearing has been associated with the claims file.  The record was held open for 30 days so that additional evidence could be submitted. 

At the hearing, additional VA treatment records were associated with the claims file along with a waiver of RO consideration of these records.   

By rating decision in October 2009, the RO increased the left knee disability rating to 20 percent, effective August 31, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The issues of entitlement to service connection for right knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 31, 2009, the Veteran's service-connected left knee injury was manifested by arthritis with limitation of motion, but was not productive of ankylosis, recurrent subluxation or lateral instability, frequent episodes of "locking," effusion into the joint, or malunion of the tibia and fibula; there is no additional functional loss so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more.   

2.  From August 31, 2009, the Veteran's service-connected left knee injury is manifested by arthritis with limitation of motion and moderate instability, but is not productive of ankylosis, severe recurrent subluxation or lateral instability; there is no additional functional loss so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more.   

3.  The Veteran does not currently have a low back disability for purposes of service connection.

4.  Service connection for right knee disability was denied by the RO in a January 2003 rating decision; a notice of disagreement was not received to initiate an appeal from that decision.

5.  Certain evidence received since the January 2003 rating decision in connection with the right knee disability claim is not cumulative or redundant of evidence of record in January 2003 and relates to an unestablished fact necessary to substantiate the claim.

6.  Service connection for right ankle disability was denied by the RO in a January 2003 rating decision; a notice of disagreement was not received to initiate an appeal from that decision.

7.  Certain evidence received since the January 2003 rating decision in connection with the right ankle disability claim is not cumulative or redundant of evidence of record in January 2003 and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2009, the criteria for entitlement to a disability evaluation in excess of 10 percent for left knee injury, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5257, 5260, 5261 (2010).

2.  From August 31, 2009, the criteria for entitlement to a disability evaluation in excess of 20 percent for left knee injury based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5257 (2010).

3.  From August 31, 2009, the criteria for entitlement to a separate 10 percent disability evaluation, but no higher, for degenerative joint disease of the left knee with limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5003-5260 (2010).

4.  Low back disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The January 2003 rating decision, which denied entitlement to service connection for right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
6.  New and material evidence has been received since the January 2003 rating decision denying service connection for right knee disability and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  The January 2003 rating decision, which denied entitlement to service connection for right ankle disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
8.  New and material evidence has been received since the January 2003 rating decision denying service connection for right ankle disability and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection issues pertaining to the right knee and right ankle, the matter of compliance with the VCAA and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  

Duty to Notify

The record shows that in May 2005, March 2006, September 2008 and April 2010 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the additional benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, with respect to the issue pertaining to the left knee, the RO provided VCAA notice to the Veteran in May 2005, which was prior to the August 2005 rating decision.  Further, with respect to the issue of entitlement to service connection for low back, the RO provided VCAA notice to the Veteran in September 2008 and April 2010, which was prior to the April 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims.  Further, the March 2006, September 2008 and April 2010 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

Subsequently, the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the May 2005 and March 2006 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the low back, the Veteran was afforded a VA examination in April 2010.  Further, with respect to the left knee, VA examinations were done in May 2005, August 2009 and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  With respect to these issues, the examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues of an increased rating for left knee and service connection for a low back disability.   

II.  Increased Rating for Left Knee

The Veteran is seeking an increased rating for his service-connected left knee disability.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods, and if applicable, is so indicated.  

Turning to the Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability and a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted when the recurrent subluxation or lateral instability is considered severe.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5260 provides that a rating of 20 percent rating is warranted for flexion limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  A 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees and a 30 percent rating is allowed when extension is limited to 20 degrees.  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability, and a 30 percent with marked knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 and 5263.  

Additionally, the Board notes that pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Further, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran filed his current claim for an increased rating in February 2005.  He was afforded a VA examination in May 2005 with a medical doctor.  The claims file was not available for review.  The Veteran reported daily pain and some instability.  It was also observed that he wore a knee brace.  He had lost several days of work within the last six months because of his left knee.  He used no assistive devices.  He had no incoordination or excess fatigability.  He denied joint flare-ups and he had no increased limitations with flare-ups or repetitive motion.  There had been no dislocations or repeated subluxations.  He was able to take care of his activities of daily living.  The examiner noted that December 2002 x-rays showed osteophytes of the superior patella.  On physical examination, the Veteran had a normal gait.  There was no effusion.  He had joint line tenderness on the left knee.  He could flex from zero to 50 degrees and then had pain.  He resisted further movement.  The Veteran had subpatellar crepitation and a pop.  Cruciate and collateral ligaments appeared to be intact.  He had a negative Lachman's and McMurray's.  The impression was degenerative arthritis of the left knee.  

In the August 2005 rating decision, the RO awarded a 10 percent disability rating citing to Diagnostic Code (DC) 5257 even though the RO determined that there was no subluxation or instability based on the VA examination.  Further, even though limitation of motion was noted on the VA examination, the RO found that range of motion was normal but pain was noted at the end of resistance motion.  Thus, the RO assigned a 10 percent evaluation for limited or painful motion of a major joint, not for instability based on DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Follow up VA treatment records showed continuing complaints of left knee pain.  A July 2009 record showed that the Veteran complained of locking when walking, but he could ambulate without difficulty and gait was normal.  He requested a knee brace.  

The Veteran was afforded another VA examination on August 31, 2009 with a medical doctor.  The claims file was reviewed.  The Veteran reported frequent locking, popping and instability.  He indicated that one time he fell down some stairs.  He had been prescribed a brace that he wore.  His knee was unstable and painful with weightbearing.  His knee shifted from side to side when not wearing his brace.  He also indicated that he could no longer lift weights with his left lower extremity.  He worked as a housekeeper at the Dallas VA and had to sit down and get off his knees frequently.  He rarely had any episodes of joint effusion.  He had not had dislocation, but again reiterated that his knee was unstable and would "give way" when walking downstairs if not wearing his brace.  He did report periodic swelling on a day-to-day basis.  He denied any heat, redness or drainage, but there was tenderness with palpation.  His treatment consisted of a brace, topical Biofreeze and using a cane when not working.  He had been given naproxen, which was ineffective.  In terms of flare-up, the pain has been estimated at a seven.  His instability was fair at all times that he was walking or stair climbing.  The pain was alleviated by sitting down and getting off his knees for several minutes.  The Veteran reported that his knee fatigued easily.  He was no longer able to walk long distances or run.  The Veteran indicated that he was able to work effectively as a housekeeper, but must take frequent breaks.  His activities of daily living had not been significantly affected.   However, he could not stand or walk for long periods of time because of instability and pain with weightbearing.  

On physical examination, range of motion was zero degrees of extension to 130 degrees of flexion.  The Veteran wore bilateral hinged knee braces.  With respect to stability, the knee was in neutral position in 30 degrees flexion.  There was approximately 3 to 5 millimeter (mm) movement in the left knee.  There was positive Lachman's test with approximately 5mm of motion.  Medial and lateral meniscus was positive on McMurray's test and the feeling of the joint mice was palpable as the knee flexed.  With repeated flexion, the knee tired.  By the fifth flexion, the Veteran stated that he could not do it again.  There was objective evidence of pain in the standing position with palpation over the lateral knee.  There was no edema, effusion, redness, heat, deformity, malalignment, drainage or weakness.  The knee demonstrated instability with lateral motion.  There were no callosities, breakdown or unusual shoe wear pattern to suggest abnormal weightbearing.  Ankylosis was not present.  Again, the examiner noted that the knee tired by the 5th cycle of flexion and extension.  No diagnostic studies were done.  The diagnosis was degenerative joint disease, left knee, with lateral medical meniscus injury; probable lateral collateral ligament injury, left knee.  The examiner characterized the Veteran's instability as moderate.  

Based on this examination, in the October 2009 rating decision, the RO awarded a 20 percent disability, effective August 31, 2009, the date of the examination, under Diagnostic Code 5257 for moderate instability.  However, it does not appear that the RO considered whether a separate rating should still be allowed under Diagnostic Codes 5003-5260.  In the October 2009 and April 2010 supplemental statements of the case, the RO did provide notification of the diagnostic criteria based on limitation of motion.  Accordingly, the Board may proceed with this analysis.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran was afforded another VA examination in April 2010 with a physician's assistant.  The claims file was reviewed.  The Veteran reported pain, aching and stiffness.  The Veteran took Naproxen every two to three days, but with no relief.  He had no acute flare-ups in the past 12 months that were incapacitating.  He was in a wheelchair in 2002 for lower extremity and back pain.  The Veteran wore a knee brace.  He still worked at the Dallas VA.  He was able to operate a motor vehicle, dress, undress and attend to needs of nature without assistance.  There was no functional limitation on standing and walking.  On physical examination, range of motion was full with zero degrees of extension to 140 degrees of flexion.  There was no pain in the left knee.  There was no objective evidence of heat, redness, swelling or tenderness.  Stability of the left knee was intact with negative Lachman's and McMurray's sign.  Weightbearing was normal and there was no ankylosis present.  No additional limitation was noted with three repetitions of movement during the physical related to pain, fatigue , incoordination, weakness or lack of endurance.  No diagnostic tests were done.  The diagnosis was left knee contusion during military service, normal examination.    

Follow up VA treatment records continued to show complaints of left knee pain.  A May 2010 emergency room record showed that the Veteran presented with knee pain and it felt like the knee gave out on him.  Physical examination showed no effusion, erythema, warmth or crepitus and the Veteran had full range of motion.  An October 2010 record showed a diagnosis of degenerative joint disease, x-ray with bone spurs.  

Although the claims file was not available at the May 2005 VA examination, the examination report sets forth detailed examination findings which allow for informed appellate review under applicable VA laws and regulations.  Further, at the two most recent examinations, the claims file was reviewed by the examiners and the examination reports also set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examinations to be sufficient for rating purposes.  

At the March 2011 Board hearing, the Veteran testified that he experienced locking, instability, sharp pain, fluid, swelling for a few day after activity, and giving away while going up and downstairs.  He stated that he was confined to a wheelchair for a time and also wore a knee brace prescribed by VA.  He also provided that surgery had been discussed.  He asserted that a 30 percent rating was warranted prior to August 31, 2009
    
Prior to August 31, 2009

The Board now turns to whether a rating in excess of 10 percent is warranted prior to August 31, 2009.  Again, in rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.   Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's left knee disability has been coded by the RO under Diagnostic Code 5257.  However, in reviewing the medical evidence of record prior to August 31, 2009, although the Veteran had complained of instability, there were no supportive objective medical findings of recurrent subluxation or lateral instability, as contemplated by the rating criteria under Diagnostic Code 5257.  The medical evidence of record is silent with respect to any findings of instability.  Specifically, the May 2005 VA examination found that the ligaments were intact and the Lachman's and McMurray's tests were negative.  Accordingly, based on the medical evidence of record, it appears that the Veteran's primary symptoms pertaining to the left knee prior to August 31, 2009 were arthritis and pain with limitation of motion on flexion.  Accordingly, the Board finds that the left knee disability should have been rated as 10 percent disabling under Diagnostic Codes 5003 and 5260 for limitation of flexion.  In fact, the RO's reasons for initially awarding the 10 percent rating was based on findings of arthritis with limitation of motion and pain.  

Further, as to whether a separate rating is warranted under Diagnostic Code 5257 with respect to the left knee, as discussed above the Board must find that there were no persuasive findings of recurrent subluxation or lateral instability to warrant a separate rating under this code.  The examiner sought to corroborate the Veteran's reports but for this period, no recurrent subluxation or lateral instability was demonstrated.  The weight of these objective tests is greater that the unsupported statements annotated from the Veteran.  

Moreover, in turning to Diagnostic Codes 5260 and 5261 for limitation of motion,  even considering additional functional loss due to pain, there is no evidence that flexion was limited to 30 degrees or extension was limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261 for either knee.  Extension was normal at the VA examination and flexion was limited to 50 degrees.  The examiner noted that it was at 50 degrees of flexion that there was limitation connected to pain.  As such, the 10 percent rating under DC 5260 is appropriate.  The "claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  

The Board acknowledges that the Veteran has chronic bilateral knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the May 2005 VA examination, the Veteran expressly denied increased limitations with flare-ups or repetitive motion.  
  
In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the knees.  

The Board again notes that Diagnostic Code 5259 does not provide for a disability rating in excess of 10 percent.  The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   The Veteran is already assigned a 10 percent disability rating for his left knee based on the criteria for pain/limitation of motion.  Therefore, DC 5259 is not applicable to this analysis.  Id.  

With regard to Diagnostic Code 5258, there have been no objective findings of effusion or frequent episodes of locking.  The May 2005 VA examiner specifically found no effusion.  The Board notes that the rating criteria under this code is conjunctive as it uses the word "and," which means that all the criteria must be met to award a rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Therefore, given that not all the criteria were met, the Board is unable to find that a 20 percent rating is warranted under this Code.  

Further, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability during this period.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, the preponderance of the evidence in this case is against a finding that the criteria for a rating in excess of 10 percent had been met under any applicable Diagnostic Code for the Veteran's left knee disability prior to August 31, 2009.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


From August 31, 2009 

The Board now turns to whether a rating in excess of 20 percent is warranted for the Veteran's service-connected left knee disability from August 31, 2009.  Diagnostic Codes 5258, 5259 and 5263, which do not provide for a disability rating in excess of 20 percent, are not applicable to this analysis.  Initially, the Board notes that the 20 percent rating was awarded based on moderate instability of the left knee under Diagnostic Code 5257.  However, the medical evidence of record continues to show that the Veteran has arthritis of the left knee and the August 31, 2009 VA examination also showed limited motion of the left knee.  Thus, pursuant to VA's General Counsel opinions VAOPGCPREC 23-97 and VAOPGCREC 9-98, a separate 10 percent rating is warranted under Diagnostic Code 5260 as there is x-ray evidence of arthritis with limitation of motion in addition to recurrent subluxation or lateral instability.  

Even considering any additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  Extension has always been documented as being to zero degrees - that is, normal.  Importantly, during this period, the most restrictive flexion documented was to 130 degrees at the August 2009 VA examination and remaining range of motion testing always showed flexion to be normal.  

Again, the Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, even though the August 2009 VA examination indicated that the Veteran could do no more repetitions after five, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent for limitation of motion.  Further, importantly, at the most recent VA examination, no additional limitation was noted with three repetitions of movement during the physical related to pain, fatigue , incoordination, weakness or lack of endurance.  As such, the 10 percent rating for pain/limitation of motion is appropriate.  

With respect to whether a rating in excess of 20 percent is warranted for the Veteran's instability, a higher rating under Diagnostic Code 5257 is not warranted because there have been no objective findings of severe subluxation or lateral instability.  Significantly, after thoroughly examining the Veteran, the August 2009 VA examiner explicitly characterized the Veteran's instability as moderate, which is the criterion for a 20 percent rating.  Further, in turning to the Diagnostic Codes applicable to the knees and legs that provide for a disability rating in excess of 20 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there has been no objective finding of ankylosis of the left knee.  Finally, the Board observes that there is no malunion of the tibia or fibula with moderate knee or ankle disability to warrant a higher rating under Diagnostic Code 5262.

Again, the Board has considered the Veteran's statements concerning the severity of his left knee.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board concludes that a separate 10 percent rating, but not higher, is warranted for degenerative joint disease of the left knee with limitation of motion under Diagnostic Codes 5003-5260 from August 31, 2009.  The Board must also conclude that a preponderance of the evidence is against a rating in excess of 20 percent for instability under Diagnostic Code 5257 for the Veteran's service-connected left knee disability as of August 31, 2009.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board does note that the Veteran reported having had to use a wheelchair for ambulation as a result, in part, of knee problems.  The record reflects that this situation occurred in 2002, prior to the reopened claim.  As such, it is not relevant for consideration.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is currently employed.  As such, no further consideration of this matter is warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities).

III.  Service Connection for Low Back Disability

The current appeal also includes the issue of entitlement to service connection for low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The Veteran filed his claim in July 2008, and thus, the revised version applies.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Service treatment records are silent with respect to any complaints of low back pain or injury to the low back.  Importantly, an October 1975 service examination prior to discharge showed that the spine was clinically evaluated as normal.  Further, in his contemporaneous medical history, the Veteran expressly denied experiencing recurrent back pain.  

Post service treatment records are also silent with respect to any findings of a low back disability.  The Veteran was afforded a VA examination in April 2010.  The claims file was reviewed.  After reviewing the claims file and examining the Veteran, the examiner found that the low back was normal.  In other words, no disability was found.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review with respect to this issue.  

At the Board hearing, the Veteran testified that his back disability was due to carrying a rucksack in service as well as rappelling or jumping out of helicopters.  He stated that he had problems ever since service and that he started seeking treatment for his back in the 1990s.  

Based on a thorough review of the evidence, the Board finds that there is no evidence of a low back disability for which VA compensation may be awarded.  Service treatment records are silent with respect to any findings of a chronic low back disability.  Further, after thoroughly examining the Veteran and reviewing the claims file, the April 2010 VA examiner found that the Veteran's low back was normal.  Importantly, there is no medical evidence of record to refute the VA opinion.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced pain while in service.  Further, he is also competent to report a continuity of symptoms since service.  However, while the Veteran can describe symptoms, he is not competent to diagnosis a low back disability.  Given that x-rays and a medical examination is necessary to diagnosis a chronic disability, the Board finds that medical experience is required to diagnose a chronic low back disability and that the Veteran has not shown that he has such experience.  Moreover, given the lack of medical expertise, he is also not competent to link any back disability to his service-connected left knee disability.  

Further, even though he is not competent to diagnose a current disability, the Board also finds that the Veteran's statements concerning pain in service and a continuity of symptoms since service to not be credible.  Essentially, his current assertions in this regard are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  Initially, service treatment records are silent with respect to any complaints of back pain.  Moreover, in his contemporaneous medical history at discharge, he expressly denied any recurrent back pain.  The Board finds it reasonable to assume that he would have reported low back problems in service if he was in fact experiencing such problems.  It is also significant that he has claimed that he first started seeking treatment for his back in the 1990s, which would have been at least 15 years after his discharge from service.  Further, he first advanced this contention many years after service when he filed his low back claim in July 2008.  The Board also believes it reasonable to assume that he would have filed a claim sooner  - for example, with his initial claim in 1994 - if he in fact believed that he had been suffering from back pain since service.  Moreover, despite his claims, there is no evidence suggesting that he ever sought medical treatment for low back pain after service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  In sum, his contention of pertinent symptomatology since service is inconsistent with the totality of the other evidence of record and cannot be deemed credible.  

For these reasons, a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  New and Material Evidence to Reopen Claims for Right Knee and Right Ankle

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Right Knee

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.  Entitlement to service connection for right knee disability was initially denied in an August 1994 rating decision because service treatment records were silent with respect to any diagnosis, treatment or other findings of right knee condition or injury.  Further, entitlement to service connection for right knee disability was again denied in an April 1999 rating decision because although evidence showed a current right knee disability, the evidence still failed to show any findings pertaining to the right knee in service.  This issue was again denied in a January 2003 rating decision for the same reasons.  The Veteran failed to submit a notice of disagreement to this decision.  Under the circumstances, the January 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the January 2003 rating decision, additional evidence has become part of the record, including additional VA treatment records, lay statements, an April 2010 VA examination and March 2011 Board hearing testimony.  In statements of record and at the Board hearing, the Veteran testified that he believed his right knee disability was secondary to his service-connected left knee disability due to walking with an altered gait.  The April 2010 VA examination purported to provide an opinion as to whether the Veteran had a right knee disability secondary to his left knee disability.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The statements and hearing testimony by the Veteran indicated that his right knee disability was secondary to his left knee disability.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Therefore, in light of the Veteran's statements and in accordance with Shade, the Board finds that the additional evidence submitted since the January 2003 rating decision is new and material.  The evidence is not redundant of evidence already in the record in January 2003, and the evidence relates to the unestablished fact of whether the Veteran's right knee disability is secondary to his left knee disability.  See 38 C.F.R. § 3.156(a).  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether a Veteran is entitled to service connection, all potential theories of entitlement - direct, presumptive and secondary, must be considered).  Accordingly, the issue of entitlement to service connection for right knee disability is reopened.  38 U.S.C.A. § 5108.

Right Ankle

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ankle disability.  Entitlement to service connection for right ankle disability was denied in the April 1999 rating decision because there was no evidence that demonstrated that this disability was incurred in or aggravated in service.  This issue was again denied in the January 2003 rating decision because treatment records did not show a right ankle disability during service or evidence of arthritis within one year of discharge.  The Veteran failed to submit a notice of disagreement to this decision.  Under the circumstances, the January 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the January 2003 rating decision, additional evidence has become part of the record, including additional VA treatment records, lay statements, an April 2010 VA examination and March 2011 Board hearing testimony.  In statements of record and at the Board hearing, the Veteran testified that he believed his right ankle disability was secondary to his service-connected left knee disability due to walking with an altered gait.  The April 2010 VA examination purported to provide an opinion as to whether the Veteran had a right ankle disability secondary to his left knee disability.  

Again, based on the analysis discussed above, in light of the Veteran's statements and in accordance with Shade, the Board finds that the additional evidence submitted since the January 2003 rating decision is new and material.  The evidence is not redundant of evidence already in the record in January 2003, and the evidence relates to the unestablished fact of whether the Veteran's right ankle disability is secondary to his left knee disability.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for right ankle disability is reopened.  38 U.S.C.A. § 5108.



ORDER

Prior to August 31, 2009, a rating in excess of 10 percent for left knee injury is not warranted.  To that extent, the appeal is denied.  

From August 31, 2009, a rating in excess of 20 percent for left knee injury based on instability is not warranted.  To that extent, the appeal is denied.  

From August 31, 2009, a separate 10 percent rating, but not higher, for degenerative joint disease of the left knee with limitation of motion is warranted.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  
  
Service connection for low back disability is not warranted.  To that extent, the appeal is denied. 

New and material evidence has been received to reopen the issues of entitlement to service connection for right knee disability and right ankle disability.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

The current appeal includes the issues of entitlement to service connection for right knee and right ankle disabilities.  As noted above, the Veteran is claiming that these disabilities are secondary to his service connected left knee disability.  The April 2010 VA examination found that it was less likely than not that the Veteran's right knee and right ankle conditions were related to the Veteran's service-connected left knee, nor were they aggravated by the left knee condition.  However, the examiner failed to provide a rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Further, it appears that the examiner's opinion at least in part was based on findings of a normal examination of the right knee and right ankle.  In contrast to the claim for low back disability discussed above, there is evidence in the claims file of current disabilities of the right knee and right ankle.  For example, a June 2008 x-ray of the right knee showed small osteophytes at the quadriceps insertion bilaterally.  Moreover, March 1999 and December 2002 VA examinations also diagnosed chondromalacia of the right knee.  Further, VA treatment records showed continuing complains of right ankle pain and a diagnosis of joint derangement, not otherwise specified.  Given the evidence of current diagnoses and the insufficient April 2010 VA examination, the Board finds that the Veteran should be afforded another VA examination to determine whether the Veteran's right knee and right ankle disabilities are proximately due to or aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, the examination should also address whether the Veteran's right knee and right ankle disabilities are directly related to service.     

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA orthopedic examination to determine the nature, extent and etiology of any current manifested right knee and right ankle disabilities.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All disorders of the right knee and ankle found on examination should be clearly reported.  Any medically indicated tests, such as x-rays, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

      a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right knee and right ankle disabilities are causally related to active duty service?  

      b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right knee and right ankle disabilities are proximately due to, or caused by, the Veteran's service-connected left knee disability?  

     	c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right knee and right ankle disabilities have been aggravated by the Veteran's service-connected left knee disability? 

A detailed rationale for all opinions expressed should be provided.  The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  After all necessary development has been accomplished, the RO/AMC should review the expanded records and readjudicate the issues on appeal under merits analysis.  If the benefits remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case to the correct address of record and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


